UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-51026 Monolithic Power Systems, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware 77-0466789 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 79 Great Oaks Boulevard, San Jose, CA 95119 (408)826-0600 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE AND TELEPHONE NUMBER) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox There were 36,775,880 shares of the registrant’s common stock issued and outstanding as of April 25, 2013. 1 MONOLITHIC POWER SYSTEMS, INC. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS (Unaudited) 3 CONDENSED CONSOLIDATED BALANCE SHEETS 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION 28 ITEM 1. LEGAL PROCEEDINGS 28 ITEM 1A. RISK FACTORS 28 ITEM 4. MINE SAFETY DISCLOSURES 43 ITEM 6. EXHIBITS 44 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MONOLITHIC POWER SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $7 as of March 31, 2013 and $20 as of December 31, 2012 Inventories Deferred income tax assets, net - current 6 1 Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term investments Deferred income tax assets, net - long-term Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related benefits Accrued liabilities Total current liabilities Long-term liabilities Non-current income tax liabilities Total liabilities Stockholders' equity: Common stock, $0.001 par value; shares authorized: 150,000; shares issued and outstanding: 36,733 and 35,673 as of March 31, 2013 and December 31, 2012, respectively Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 MONOLITHIC POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three months ended March 31, Revenue $ $ Cost of revenue (1) Gross profit Operating expenses: Research and development (1) Selling, general and administrative (1) Litigation expense (benefit) ) Total operating expenses Income from operations Interest income (expense) and other, net ) Income before income taxes Income tax provision (benefit) ) Net income $ $ Basic net income per share $ $ Diluted net income per share $ $ Weighted average common shares outstanding: Basic Diluted (1) Includes stock-based compensation as follows: Cost of revenue $ $ 95 Research and development Selling, general and administrative Total stock-based compensation expense $ $ See accompanying notes to condensed consolidated financial statements. 4 MONOLITHIC POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three months ended March 31, Net income $ $ Other comprehensive income (loss), net of tax: Auction-rate securities valuation reserve adjustments, net of $0 tax in 2013 and 2012 ) 90 Unrealized loss on available-for-sale securities, net of $0 tax in 2013 and 2012 (7 ) ) Foreign currency translation adjustments, net of $0 tax in 2013 and 2012 Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 5 MONOLITHIC POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on disposal of property and equipment - 74 Amortization and realized gain on available-for-sale securities 98 28 Deferred income tax assets - (2
